Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the election filed on 02/28/2022.
	Currently, claims 1-6, 8 and 14-16 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1, sub-species 1 in the reply filed on 02/28/2022 is acknowledged.
Claims 7, 9, 10-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species and/or sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 has been considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (“Kim” US 2014/0097470 published 04/10/2014).
As to claim 1, Kim shows a device in Fig. 5 (and another one in Fig. 6 which is also relevant but for now the office will use Fig. 5 for this grounds of rejection; note that Fig. 5 has like parts to the parent embodiment back in Fig. 1 and the office will make reference to where these parts are originally introduced if not explicitly discussed in the reference under the heading of Fig. 5; [0083]) that is a high electron mobility transistor comprising: 
a channel layer including a first semiconductor material (see channel of semiconductor material; [0087] and [0061] here disclosing a GaN embodiment); 
a channel supplying layer including a second semiconductor material and causing generation of a two-dimensional electron gas (2DEG) in the channel layer (see [0062] disclosing channel supply layer 30 of AlGaN for Fig. 5 in [0085]); 
a source electrode and a drain electrode provided on both sides of the channel supplying layer (see source and drain electrodes 61 and 63; [0087]); 

a gate electrode provided on a portion of the depletion forming layer (see gate electrode 50; [0083]); and 
a current limiting layer provided to contact the gate electrode on another portion of the depletion forming layer, and configured to limit a current flow from the gate electrode to the depletion forming layer according to a voltage applied to the gate electrode (see part 80 being a layer which limits the leakage current and appears to be operating according to a voltage applied to the gate electrode at least in so far as there will be no leakage current if there is voltage appropriate to cause leakage current and this layer will limit it when there is gate voltage applied sufficient to cause some; [0083] and [0085] describing the functioning of the layer).

As to claim 2, Kim shows a device wherein the depletion forming layer comprises a p-type III-V group nitride semiconductor (see p type GaN for 430; [0072]), and the current limiting layer comprises an n-type III-V group nitride semiconductor (see n-type GaN for 80; [0084]).

As to claim 3, Kim shows a device wherein the gate electrode comprises an upper portion in contact with an upper surface of the current limiting layer and a lower portion in contact with a side surface of the current limiting layer (see the upper portion of 50 being in electrical contact with the upper surface of the layer 80 and a lower portion of 50 being in electrical contact with a side surface of 80).  



As to claim 5, Kim shows a device wherein the current limiting layer is respectively provided on both sides of a lower side of the gate electrode (note that 80 is provided on the right and left sides of the lower side of the gate electrode, although the applicant might could tighten this language enough to where it will be considered distinguishing at least over this reference as anticipatory similar to the proposal made in the interview).

As to claim 6, Kim shows a device wherein the current limiting layer is of an integral type and extends in a direction parallel to the gate electrode (note that the layer 80 is integral with itself and at least extends in the right-left direction parallel to the gate electrode which also extends in the right-left direction, note also that the grounds of rejection used for claim 4 are an alternate grounds to be used here as well).



As to claim 15, Kim shows a device wherein the first semiconductor material comprises a GaN-based material (see GaN noted above for the channel).

As to claim 16, Kim shows a device wherein the second semiconductor material comprises a nitride including at least one of Al, Ga, In, and B (note the AlGaN noted above for the channel supply layer).


Claim(s) 1, 3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by    Suh et al. (“Suh” Us 2018/0323297 08/11/2018), with Kim et al. (“Kim” US 2014/0097470 published 04/10/2014) as supporting evidence as to the functionality of part 110b.
As to claim 1, Suh shows a device in Fig. 1 comprising: 
a channel layer including a first semiconductor material (see channel 104 of semiconductor material with 2DEG channel made therein; [0020]); 
a channel supplying layer including a second semiconductor material and causing generation of a two-dimensional electron gas (2DEG) in the channel layer (see channel supplying layer 106; [0020]); 
a source electrode and a drain electrode provided on both sides of the channel supplying layer (see source and drain electrodes 122/120; [0024]); 

a gate electrode provided on a portion of the depletion forming layer (see gate electrode 114; [0024]); and 
a current limiting layer provided to contact the gate electrode on another portion of the depletion forming layer, and configured to limit a current flow from the gate electrode to the depletion forming layer according to a voltage applied to the gate electrode (see layer 110b here being n-GaN and appearing to assist in the same manner as the layer in Kim does for its device, see explanation of such layers in Kim above; [0019]).

As to claim 3, Suh shows a device wherein the gate electrode comprises an upper portion in contact with an upper surface of the current limiting layer and a lower portion in contact with a side surface of the current limiting layer (note 114 has an upper portion in electrical contact with an upper surface of 110b and a lower portion of 114 is in electrical contact with a side surface of 110b).  

As to claim 14, Suh shows a device further comprising: an etch stop layer between the gate electrode and the current limiting layer and the depletion forming layer (see layer 110a here being made of a dissimilar material to those around it and available for use as an etch stop layer, note this layer is between 114+110b and 116 which appears to be what the applicant means by this drafting, although it might could be interpreted a bit more broadly; [0027]).  



Conclusion
The office notes here that there are a great deal of ways to try to distinguish around the references above, and a handful of other art similar thereto.  The office suggested three main paths in the interview held, and can revisit those suggestions if the applicant does not have a record thereof.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/GRANT S WITHERS/Primary Examiner, Art Unit 2891